Citation Nr: 0637003	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  03-16 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for chronic low back 
disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from August 1995 to 
August 1998.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Board 
previously remanded this case in February 2004. 


FINDINGS OF FACT

1.  Chronic lumbosacral strain/sprain was manifested during 
active duty service.

2.  Hypertension was not manifested during active duty 
service, nor is any current hypertension, otherwise related 
to such service. 


CONCLUSIONS OF LAW

1.  Chronic lumbosacral strain/sprain was incurred in the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in December 2001 and February 2004 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in December 2001, which was prior to 
the May 2002 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for entitlement to service connection for hypertension, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  With 
respect to the issue of service connection for low back 
disability, as service connection has been granted for 
lumbosacral strain/sprain, it is anticipated that the RO will 
ensure compliance with respect to the disability evaluation 
and the effective-date elements when effectuating the Board's 
decision.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private treatment records, VA 
treatment records and a VA examination.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The veteran was afforded a VA examination in December 1999.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was scheduled for another VA examination in May 2003, but he 
failed to report.  In its February 2004 remand, the Board 
instructed the RO to schedule the veteran for a VA 
examination to determine the nature and etiology of the 
veteran's hypertension and current low back disability.  VA 
examinations were scheduled in April 2004 and November 2005.  
The veteran failed to appear at both examinations.  A review 
of the claims file confirms that notice concerning both 
examinations was sent to the veteran's current address.  The 
notice for the April 2004 examination was sent to the last 
address provided by the veteran in the record.  In April 
2005, the RO sent a letter to the veteran at this address 
concerning his failure to report to the April 2004 
examination, which was returned.  The RO obtained another 
address for the veteran from the VA Medical Center where the 
veteran was currently receiving treatment.  In September 
2005, a letter was sent to the veteran at this address 
notifying him that he had been scheduled for yet another 
examination in November 2005.  Since that time, the veteran 
has not contacted VA to reschedule the examination, nor has 
he offered any explanation as to why he did not attend the 
examinations.  The Board recognizes that a February 2006 
letter to the veteran from the Board was returned indicating 
that the veteran had moved and left no forwarding address.  
The Board notes that it is the claimant's duty to keep VA 
apprised of his or her current address.  Hyson v. Brown, 5 
Vet. App. 262 (1993).  A supplemental statement of the case 
was issued in December 2005 outlining the RO's attempts to 
schedule an examination.  Further, the veteran's 
representative was copied on the supplemental statement of 
the case to which there has been no response.  

When a veteran fails without good cause to report for a 
necessary VA examination requested by VA in conjunction with 
a claim, VA is not obliged to attempt to provide another.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).  There 
is no legal or regulatory requirement that VA make further 
efforts to schedule an examination.  The consequence in this 
case of the veteran's failure without good cause to report 
for the VA examination is that his claim for service 
connection must be decided on the basis of the other relevant 
evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty 
to assist the veteran in the development of his claim, the 
veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board concludes that 
VA has no remaining duty under the VCAA to provide a medical 
examination in conjunction with this claim.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Low Back Disability

The veteran is seeking entitlement to service connection for 
low back disability.  Service medical records showed 
complaints of low back pain on numerous occasions.  
Particularly, the Board notes that a July 1996 service 
medical record showed a diagnosis of SI strain and a 
September 1997 record showed an assessment of muscle strain.  
Unfortunately, there does not appear to be a discharge 
examination in the record. 

A November 1998 private chiropractor records showed that the 
veteran was treated for chronic lumbosacral strain/sprain.  

In December 1999, the veteran was afforded a VA examination.  
The veteran complained of chronic low back pain.  The 
examiner indicated that the examination of the low back was 
unremarkable.  A contemporaneous x-ray showed essentially 
unremarkable lumbar spine.  

As previously noted, the veteran was scheduled for additional 
VA examination in May 2003, April 2004 and November 2005 to 
which he failed to report.  

VA treatment records from September 1998 to November 2005 
have also been reviewed.  An October 1998 x-ray indicated 
that the veteran had spina bifida occulta.  However, follow 
up VA x-rays gave no indication of spina bifida occulta. As 
noted above, the December 1999 x-ray showed an unremarkable 
lumbar spine.  Further, a July 2005 x-ray also showed a 
normal lumbosacral spine.  Nevertheless, these relatively 
recent treatment records showed continuing complaints of 
chronic low back pain. 

Therefore, based on the medical evidence of record and 
resolving all benefit of doubt in the veteran's favor, the 
Board finds that service connection for lumbosacral 
strain/sprain is warranted.  The veteran filed his initial 
claim for low back disability a month after he was discharged 
from active service in September 1998.  Given that the 
veteran has continually complained of his low back disability 
and filed a claim as soon as he was released from service, 
and in light of the current medical evidence of a disability, 
the Board finds that the record shows a continuity of 
pertinent symptomatology to link the disability to service.  
The veteran's service medical records showed treatment for 
low back pain while in service with a diagnosis of some type 
of strain on two different occasions while in service.  
Further, there is a post service diagnosis of lumbosacral 
strain/sprain; and based on continuing symptomatology, a link 
between the veteran's current disability and service.  
Further, treatment records showed that the veteran has 
exhibited symptomatology since service to the present.  Thus, 
service connection for lumbosacral strain/sprain is 
warranted.

Hypertension

The veteran is also seeking entitlement to service connection 
for hypertension.  Service medical records are silent with 
respect to any diagnosis of hypertension or references to 
high blood pressure. 

The first post service treatment record in which hypertension 
was diagnosed is a December 1999 VA treatment record, over a 
year after discharge from active service.  The veteran gave a 
history of elevated blood pressure on and off for the past 
year.  However, the treatment record stated that there was no 
prior record of hypertension.  

The December 1999 VA examination found uncontrolled 
hypertension, but indicated that it was a relatively new 
diagnosis.  The veteran reported being initially diagnosed 
three weeks prior with hypertension and denied any previous 
diagnosis of hypertension.  Follow up VA treatment records 
showed continuing treatment for hypertension.  

Based on the medical evidence of record, the Board must 
conclude that service connection for hypertension is not 
warranted.  There is no evidence of hypertension while in 
service and there is no medical evidence linking the 
veteran's hypertension to service.  Further, it was over a 
year after service before the first diagnosis of hypertension 
so the service incurrence of hypertension cannot be presumed.  
Since the veteran could not be located, the Board must base 
its decision on the evidence of record without the assistance 
of a medical examination and opinion as ordered in its 
February 2004 remand.  Thus, a preponderance of the evidence 
is against the veteran's claim for hypertension.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for chronic lumbosacral 
strain/sprain is warranted.  To that extent, the appeal is 
granted. 

Entitlement to service connection for hypertension is not 
warranted.  To that extent, the appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


